Citation Nr: 0612548	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946 and from June 1952 to October 1979.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 2002 decision by the 
RO which, in part, denied service connection for the cause of 
the veteran's death.  A personal hearing at the RO was held 
in March 2003.  The Board remanded the appeal for additional 
development in March 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam Era.  

3.  The immediate cause of the veteran's death on May 20, 
2001 is shown to have been the result of carcinoma of the 
lung.  

4.  The veteran's lung cancer was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's lung cancer and military service or any incident 
therein, to include any exposure to herbicide agents.  

5.  At the time of death, the veteran's service-connected 
disabilities included peptic ulcer disease, chronic 
bronchitis, brachial neuritis, fracture of the left humerus, 
and hemorrhoids, all rated noncompensably disabling.  

6.  A disability of service origin did not cause or play any 
part in the veteran's death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.312, 3.159, 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the appellant's claim was received in October 
2001.  The notice and assistance provisions of the VCAA were 
provided to the appellant in August 2001, prior to the March 
2002 adjudication of her claim, and she was provided with the 
specific law and regulations pertaining to VCAA in the April 
2003 statement of the case.  The appellant also testified at 
a personal hearing at the RO in March 2003.  The appellant 
has been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  The appellant 
was also essentially informed that she could either submit 
any relevant evidence she had in her possession or to tell VA 
about such evidence and VA would obtain it, and she could 
also inform VA that there was no outstanding evidence to be 
obtained or submitted.  Clearly, from subsequent submissions 
by and on behalf of the appellant, she is fully conversant 
with the legal requirements in this case.  

In short, the appellant has been informed of the information 
and evidence necessary to substantiate her claim, the law and 
regulations pertaining to her claim, and she has not disputed 
any of the material facts pertaining to the claim.  Further, 
as noted above, the appellant has not indicated the existence 
of any outstanding information or evidence relevant to her 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding 
that failure to comply with VCAA constitutes nonprejudicial 
error "[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision").  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by her is harmless.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board is cognizant of the fact that the appellant was not 
informed of VCAA notice provision regarding the effective 
date for the award of benefits if service connection is 
awarded under the holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 prior to adjudication of her claim 
in March 2002.  However, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  Therefore, there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant had sufficient notice of the type of 
information needed to support her claim and the evidence 
necessary to complete the application.  The Board finds 
further, that it appears from the record that all available 
relevant evidence has been obtained.  Therefore, the Board 
finds that the duty to assist and notify as contemplated by 
applicable provisions of VCAA, including 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), have been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a rebuttable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2005).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(emphasis added) and has a disease listed at section 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2005).  

Pursuant to 38 C.F.R. § 3.309(e), respiratory cancers 
manifested at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  

Factual Background & Analysis

The appellant contends that the veteran's carcinoma of the 
lung was due to possible herbicide exposure in service.  The 
appellant testified that the veteran was in Thailand near the 
Vietnam border for several weeks in 1968, during the height 
of the defoliation program with Agent Orange, and that his 
job entailed close quarter debriefing of Air Force pilots 
returning from combat sorties.  The appellant argued that the 
returning pilots were not decontaminated before being 
debriefed by the veteran, thereby exposing him to herbicide 
agents.  

The service personnel records showed that the veteran was in 
Thailand for approximately seven weeks from May to July 1968, 
to develop techniques and methodology for evaluation of crew 
performances during combat missions.  His military specialty 
at that time was personnel measurement psychologist, which 
involved evaluation of combat crew proficiency and 
effectiveness for tactical fighter second seat manning 
decisions.  The records do not show any service in Vietnam, 
or any exposure to herbicide agents in the course of his duty 
assignments.  

The veteran's service medical records are silent for any 
abnormalities or diagnosis of lung cancer during military 
service.  The medical evidence obtained during the pendency 
of this appeal includes numerous private medical records 
showing treatment for various maladies from 1990 to the 
veteran's demise in May 2001.  The records show an extensive 
work-up for chest pain in 1992, including chest x-ray 
studies, which showed evidence of bronchitis or COPD, but no 
evidence of a respiratory carcinoma.  In November 1997, the 
veteran developed an acute episode of bronchitis and was 
referred for additional work-up.  A chest x-ray study in 
December 1997 revealed a large mass in the upper lobe of the 
left lung.  A biopsy confirmed a non-small cell malignancy.  
A second exploration in January 1998, revealed a metastatic 
non-small cell carcinoma in a lymph node in the aorto-
pulmonary window consistent with metastasis from the primary 
bronchogenic carcinoma.  The cancer was deemed inoperable.  

From January 1998 to May 2001, the records showed progression 
of the cancer to both lungs and metastasis to the left 
frontal lobe of the brain, the latter tumor was resected 
without complication in late May or early June 2000.  The 
veteran's health continued to deteriorate and he was last 
seen at a private cancer treatment center in early May 2001, 
at which time he elected to be discharged home to hospice 
care.  The Certificate of Death showed that the veteran 
expired at home on May 20, 2001, and that an autopsy was not 
performed.  The immediate cause of death was carcinoma of the 
lung.  

Concerning the claim of service connection for the cause of 
the veteran's death as a residual of exposure to herbicides, 
the law is clear that the individual must have served in the 
Republic of Vietnam, in the waters offshore, or in some other 
location which involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2005).  As the veteran 
did not serve in Vietnam at anytime during active service, 
nor has it been asserted or shown that he visited Vietnam, 
there can be no basis to grant service connection based on 
presumption of exposure to herbicides.  While the appellant 
may believe that the veteran was exposed to herbicides from 
contact with pilots who flew missions in Vietnam, she has not 
provided any competent evidence to support that assertion.  
Therefore, presumptive service connection for the cause of 
the veteran's death due to herbicide exposure is not 
warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  Hence, a claimant may establish service connection 
for a respiratory cancer by presenting evidence which shows 
that it was at least as likely as not that the disease was 
caused by inservice exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Here, the appellant has present no evidence of a nexus 
between an event in service and the veteran's lung cancer.  
As indicated above, the service medical records do not show 
any evidence of lung cancer in service or until many years 
thereafter.  Accordingly, service connection for the cause of 
death on a direct basis is not warranted.  

Parenthetically, the Board notes that the veteran's brain 
tumor, first shown in May 2000, was reported to be a 
metastasis of the primary lung cancer.  There was no evidence 
of brain cancer in service or until more than 21 years after 
service.  Therefore, there is no basis for consideration of 
the presumption of service connection for a malignant tumor.   

The Board has considered the appellant's contentions that the 
veteran's respiratory cancer was a result of exposure to 
Agent Orange in service.  However, as a layperson, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  Therefore, 
the benefit of the doubt doctrine does not apply and the 
appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


